                   2:21-cv-01829-DCN                Date Filed 06/17/21             Entry Number 5                Page 1 of 1

O AO 120 (Rev. 3/04)

                              Mail Stop 8                                                   REPORT ON THE
TO:
           Director of the U.S. Patent and Trademark Office                         FILING OR DETERMINATION OF AN
                             P.O. Box 1450                                          ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                               TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
                                           filed in the U.S. District Court 6/16/2021 on the following   G   Patents or         G   Trademarks:
DOCKET NO.                    DATE FILED 6/16/2021               U.S. DISTRICT COURT South Carolina
 2:21-cv-01829-DCN
PLAINTIFF                                                                 DEFENDANT
  Stipkala & Klosowski, LLC                                                Thrive Law & Consulting, LLC, et al
  5401 Netherby Lane Ste 102-A
  North Charleston, SC 29420                                               Minneapolis, MN


        PATENT OR                       DATE OF PATENT
                                                                                    HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                     OR TRADEMARK
1             4,370,066                    7/16/2013                                                Stipkala, LLC

2             6,376,968                     6/8/2021                                          Stipkala & Klosowski, LLC

3

4

5



                   In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                         G         Amendment                 G   Answer         G   Cross Bill            G   Other Pleading
        PATENT OR                    DATE OF PATENT
                                                                                    HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1

2

3

4

5



                   In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                     (BY) DEPUTY CLERK                                               DATE
                       Robin L. Blume                                              J. Bryan                                         6/17/2021


Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
